Citation Nr: 1452945	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

Following the most recent RO adjudication of the Veteran's claim in May 2012, the Veteran submitted additional evidence in the form of private treatment records from his employer.  He waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.1304 (2014).

]The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's bilateral hearing loss was not manifest during service or within one year of separation from service and is not related to any incident of service, to include noise exposure.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the September 2013 Board hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

May and July 2011 letters fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in August 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a July 2011 medical examination to obtain an opinion as to whether his bilateral hearing loss was the result of military acoustic trauma.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection 

The Veteran claims that he suffers from hearing loss due to the presence of acoustic trauma during his period of active duty as a steel worker in the Mobile Construction Battalion.  For the reasons that follow, the Board finds that hearing loss was not incurred in service, manifest within one year of separation from service or otherwise related to any incident of service, including in-service noise exposure.  The Board concludes that service connection is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  In evaluating the lay evidence, the Board must address first competency, then credibility, and finally probative weight.  Id.   

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

At a May 2011 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
50
55
LEFT
0
10
35
30
55

Speech recognition was 98 percent in the right ear and 94 percent in the left.  The Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. §  3.385.  The current disability element is well established. 

Next, the evidence of record supports a finding that the Veteran had significant in-service noise exposure due to his specialty as a steel worker in the Mobile Construction Battalion.  The Veteran's military personnel records reveal a November 1970 letter of commendation from the Commanding Officer of the U.S. Naval Mobile Construction Battalion, addressed to the Veteran.  It reflects that the Veteran was tasked with numerous projects, ranging from emergency bridge repairs to water tank construction, and involved duties such as welding, cutting, pile driving and timber construction.  The Veteran provided a full description of his noise exposure during a July 2011 VA examination and September 2011 statement.  He reported that during service, he was exposed to 155s, pile driving equipment, hammering, pneumatic equipment and other noises associated with rebuilding septic tanks.  He denied use of in-service hearing protection.  Noise exposure is consistent with the conditions of service as a steel worker in the Mobile Construction Battalion.  Thus, the Board finds that the Veteran had in-service noise exposure.  See 38 U.S.C.A. 1154(a).  The mere fact of noise exposure does not mean that the Veteran has a hearing loss as a result.  The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability. 

The Veteran's STRs are silent as to treatment or complaints of hearing loss.  In August 1969, at enlistment to service, the Veteran completed a report of medical history denying ear, nose or throat trouble or any hearing loss.  The accompanying medical examination indicates normal ears and audiometric testing provided the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
-
0
LEFT
5
5
5
-
10

In August 1971, the Veteran underwent a medical examination for purposes of extension of service.  The examiner noted that the ears were normal, and audiometric testing provided the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

Shortly thereafter, another medical examination was performed for purposes of separation from service.  Again, the examiner noted normal ears and identical audiometric results to the August 1971 examination. 

Post service audiograms provided by the Veteran's civilian employer showed audiometric testing between February 1964 and July 1999.

In particular, June 1988 audiometric testing provided the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
20
LEFT
0
5
5
5
15

January 1993 audiometric testing provided the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
20
LEFT
10
5
5
10
30

February 1996 audiometric testing provided the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
30
30
LEFT
10
10
0
0
30

January 1997 audiometric testing provided the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
00
25
30
LEFT
20
10
10
15
30

July 1999 audiometric testing provided the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
25
35
LEFT
5
5
15
15
30

In connection with his claim, the Veteran underwent a VA examination to evaluate his hearing loss in July 2011.  The examiner reviewed the Veteran's claims folder and listened to the Veteran's contentions.  The examiner noted the Veteran's STRs indicated hearing within normal limits bilaterally both at enlistment and at separation from service, without significant change in hearing during that time.  The Veteran complained of bilateral hearing loss that "probably began in the early 80's."  In addition to the reported military noise exposure, noted above, the examiner noted that the Veteran worked as a Millwright for GM for 36 years, and was required to wear hearing protection.  The Veteran also endorsed recreational noise exposure to include hunting, target shooting with hearing protection, and riding a motorcycle.  

The examiner concluded that based on the lack of a significant shift in thresholds between enlistment and separation, and lack of additional evidence to show that hearing loss began within a reasonable time frame following separation, it is less likely as not that the current hearing loss was related to noise exposure in service.  Further, the examiner noted the Veteran's significant history of occupational noise exposure.

In support of his claim, the Veteran has also provided lay evidence.  In September 2013, the Veteran testified at a Board Video Conference Hearing.  The Veteran again noted the extent of his military noise exposure and lack of hearing protection, and asserted that he felt his current hearing loss was due to his military service.  The Veteran also endorsed occupational noise exposure for 36 years following service, noting that he believed the post-service noise exposure aggravated his bilateral hearing loss.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In the case at hand, the July 2011 VA examiner is an audiologist who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file and interviewed and examined the Veteran.  He supported his opinion through citation to the Veteran's pertinent medical history, explaining his basis for finding that the current bilateral hearing loss is not the result of the Veteran's service.  For these reasons, the Board finds the July 2011 VA examiner's opinion to be highly probative to the question at hand.  Though there are private and VA treatment records pertaining to the Veteran's disability, none offer an etiological opinion or show chronic hearing loss manifesting to a compensable degree within one year of the Veteran's separation from service.  Indeed, the private records show that hearing loss for VA purposes did not manifest "within a reasonable time frame following separation" so the VA examiner's opinion is not undermined.  Therefore, the private treatment records and VA treatment records do not support a finding of nexus between the Veteran's current disability and service.  

The claim is also supported by the Veteran's lay statements that he believes there is a nexus between his hearing loss and service.  Initially, he has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiologic conditions; he is therefore a layperson in this regard.  Nonetheless, the Board finds that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a substantial gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss.  In such a circumstance, other potential causes of his sensorineural hearing loss must be considered.  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are multiple potential etiologies of the Veteran's sensorineural hearing loss, including his exposure to loud noise after service, as cited by the July 2011 VA examiner.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the July 2011 VA opinion.  

As the negative VA opinion on the question of nexus carries the most probative weight of all of the opinions for consideration, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss disability is related to noise exposure sustained in service.  As such, service connection for bilateral hearing loss is not warranted on a direct basis.

The Veteran is also not entitled to service connection for bilateral hearing loss on a presumptive basis because his hearing loss disability initially manifested many years after his separation from service.  Service connection for sensorineural hearing loss will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).").  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

Service treatment records do not document any reports of hearing difficulties or problems with the Veteran's ears.  As reported above, the Veteran's audiometric evaluations in service showed hearing within normal limits at enlistment, during service, and a separation.  This evidence tends to show that the Veteran's hearing loss disability did not have its onset during his active service.  The first and only credible indication of a bilateral hearing loss disability for VA purposes was at the Veteran's July 2011 VA examination, approximately 40 years after his separation from service.  Private treatment records from the Veteran's employer between June 1988 and July 1999, do not show a hearing loss disability.  Notably, although the Veteran asserts that he had difficulty hearing for many years prior to the initial diagnosis in 2011, he does not assert that he had any problems hearing until the early 1980's, approximately a decade after his separation from service.  As the Veteran's bilateral hearing loss did not manifest within the year after his separation from service, and he does not assert that he had continuous difficulty hearing since service separation, he is not entitled to service connection on a presumptive basis, or on the basis of continuity of symptomatology.  

As such, service connection for bilateral hearing loss is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2014).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


